UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7526



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD L. DIXON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:96-cr-00191-1; 2:99-cv-01011)


Submitted: November 21, 2006               Decided:   December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard L. Dixon, Appellant Pro Se.    Charles T. Miller, Acting
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard L. Dixon seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion, in which he claimed

the district court erred in failing to conduct, as part of Dixon’s

earlier    proceedings   pursuant   to   28     U.S.C.   §   2255   (2000),   an

evidentiary hearing into alleged juror influence. The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).          A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude    that   Dixon    has   not    made     the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     DISMISSED


                                    - 2 -